Filed
                                                                                      Washington State
                                                                                      Court of Appeals
                                                                                       Division Two

                                                                                     November 15, 2016



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                              No. 47399-2-II

                        Respondent,

        v.

 RONALD JAMES SMITH,                                           UNPUBLISHED OPINION

                        Appellant.


       SUTTON, J. — Ronald J. Smith appeals the superior court’s decision to revoke his sentence

under the special sex offender superior alternative (SSOSA). Smith argues that (1) the superior

court abused its discretion when it revoked his SSOSA sentence and (2) the community custody

condition prohibiting him from possessing or perusing pornography is unconstitutionally vague.

Smith also claims ineffective assistance of counsel in his statement of additional grounds (SAG).

We hold that the superior court did not abuse its discretion when it revoked Smith’s SSOSA

sentence. We also hold that the community custody condition prohibiting him from perusing

pornography is not unconstitutionally vague because the superior court properly delegated the

determination of what constitutes pornography to Smith’s treatment provider, and that his claim

of ineffective assistance of counsel fails. Thus, we affirm.

                                              FACTS

       On February 5, 2010, Ronald Smith was charged with two counts of first degree rape of a

child and two counts of first degree child molestation. On June 11, Smith plead guilty to three
No 47399-2-II


counts of first degree child molestation as a part of a plea agreement. As a part of his plea

agreement, Smith agreed to the following conditions:

       11. Obtain a Psychosexual Evaluation and comply with any recommended
       treatment by a certified Sexual Deviancy Counselor.
       ...
       14. Do not possess or peruse pornographic materials. Your Community
       Corrections Officer will consult with the identified Sexual Deviancy Treatment
       Provider to define pornographic material.
       ...
       16. Do not initiate, or have in any way, physical contact with children under the
       age of 18 for any reason.

Clerk’s Papers (CP) at 30.

       Smith’s psychosexual evaluation recommended that

       [he] should be prohibited from possessing, perusing and viewing pornographic
       stimuli in any medium. “Pornography” should be defined for him by the treatment
       provider. Specifics regarding this prohibition should be outlined by the treatment
       provider.

CP at 42.

       On October 22, the superior court sentenced Smith to a total confinement of 130 months,

with all but nine months suspended under SSOSA. The court also sentenced Smith to lifetime

community custody and imposed the following conditions for the SSOSA sentence:

       I. The defendant shall attend and complete sexual deviancy [treatment]: [t]o be
       determined by the evaluator.
             1. The defendant shall follow all rules set forth by the treatment provider;
             2. The defendant shall submit to quarterly polygraph examinations to monitor
             compliance with treatment conditions;
             3. The defendant shall submit to periodic plethysmograph examinations;
             4. The defendant shall not peruse pornography, which shall be defined by the
             treatment provider



                                                  2
No 47399-2-II


CP at 61.

       The superior court reviewed Smith’s sentence four times between July 2011 and July 2013,

and found Smith to be in compliance with the conditions of his sentence. Smith’s psychologist

provided quarterly reports to the court and stated that Smith was making average or good progress

in his treatment.

       On December 19, 2013, Smith completed the integrated cognitive behavior change

program required under the conditions of his SSOSA sentence. On February 13, 2014, Smith’s

treatment provider made the following recommendations based on meeting with Karen Wheeler,

Smith’s sister:

       It is not recommended that Mr. Smith have contact with the victim in his offense.
       Mr. Smith appears ready to have supervised contact with other minors. . . . Contact
       with minors could occur in Ms. Wheeler’s home or locations in the community, and
       she should maintain visual supervision of Mr. Smith whenever minors are nearby
       or have the potential to interact with him.

CP at 98.

       The Department of Corrections (DOC) approved Wheeler to supervise Smith when he had

contact with any minor children, in or outside the family. Wheeler and Smith confirmed that they

understood the rules regarding supervision as stated on the supervisory documents:

       General:
       1. The offender is never to be alone with minors.
       2. The offender is never to be responsible for the supervision or the discipline of
       minors.
       3. The offender is never to initiate physical contact with minors.
       4. The offender is never to discuss issues of sexuality with minors.
       5. The offender is not to present him/herself as wanting or needing care-taking or
       special affections from minors.
       6. The use of alcohol or drugs is prohibited.


                                                3
No 47399-2-II


       Visits Outside the Home:
       1. The offender is not to be left alone with the child(ren). A Supervisor of Contact
       approved by DOC is to be present at all times.
       2. The offender is not to discipline the minors. The Supervisor of Contact or a legal
       guardian other than the offender is responsible for determining appropriate
       discipline and administering rewards or punishment.
       3. Any discussion of the sexual abuse between the offender and the minor will take
       place only in the treatment setting.
       4. The offender will minimize physical contact with the child(ren) and will not
       initiate physical contact (i.e., hugs, hand-holding, etc.). The offender will not sit
       next to the child(ren) in the car, restaurants, etc.
       5. The offender is not to be around the child(ren)’s friends.
       6. The offender will not have any secrets with the child(ren).
       7. No gift-giving to the child(ren) except through the Supervisor of Contact.

CP at 94.

       The rules on the supervisory documents that stated the requirements for “home visits” and

“overnight visits” were crossed out entirely, and both Wheeler and Smith signed the rules. CP at

94. Wheeler also met with Smith’s treatment provider to discuss her role as a supervisor. During

that discussion, Wheeler signed a statement that stated she “was informed that [she] must be able

to see [Smith] at all times when children are present, or it is not supervision.” CP at 97.

       On January 15, 2015, the State petitioned for a hearing to determine Smith’s

noncompliance with the conditions of his SSOSA sentence. In its petition, the State alleged that

Smith violated his court ordered conditions by having contact with minor children.




                                                 4
No 47399-2-II


       On February 4, Smith’s community corrections officer (CCO) submitted a report to the

superior court that included the following allegations:1

       Violation 1:
       Failing to comply with Court-ordered conditions by residing with a minor (P.R.
       DOB: 11/21/1997) at . . . Spanaway, WA 98387 between October 2014 and January
       14, 2015.
       Violation 2:
       Failing to comply with Court-ordered conditions by having contact with a minor
       (A.J.L. DOB: 04/03/2003) on at least one occasion between April 2014 and June
       2014 at . . . Spanaway, WA 98387.

CP at 90.

       To support Violation 1, Smith’s CCO reported that on January 14, the daughter of Smith’s

adult niece, a minor, was residing at the residence. Smith reported to his CCO that the minor had

lived at the home “a couple of months” but insisted that he was not at home or he was in his room

when the minor was in the home. CP at 91. When the CCO advised Smith and Wheeler that Smith

was in violation, Wheeler stated that she was his chaperone.

       To support Violation 2, Smith’s CCO reported that Smith’s neighbor and her minor

daughter had spent an evening watching a movie with Wheeler and Smith sometime between April

and June 2014. The neighbor reported that Smith was in the same room with her and her daughter

for a period of time and then went to his own room. When confronted with the neighbor’s report,

Smith insistent that he was not at home or he was in his room or completely unaware of a minor




1
  Smith’s CCO also reported a third violation for Smith’s failure to comply with a court-ordered
condition to “pay no less than $20.00 per month as agreed to the Pierce County Superior Court
since March 2014.” CP at 90. Smith stipulated to this violation and does not assign error to this
issue, thus we do not address it. RAP 10.3(a)(4).


                                                 5
No 47399-2-II


being in the home. Smith later admitted he attempted to deceive the DOC when he denied knowing

that the neighbor’s minor daughter was in his home for movie night.

       On February 13, the State filed an amended petition for a hearing to determine Smith’s

noncompliance with the conditions of his SSOSA sentence. In its petition, the State alleged the

same violations documented in the CCO’s report.

       On March 20, 2015, the superior court held a SSOSA revocation hearing. Smith stipulated

to the alleged violations. At the hearing, the court considered Smith’s regular polygraph tests and

confirmed that the most recent polygraph test was conducted in June 2014. The court then

considered the supervisory documents and Smith’s attempts to deceive the DOC:

       THE COURT: We had this arrangement made for chaperoning. He was offered
       certain opportunities to have safety plans for other kinds of more expanded, if you
       will, contacts, declined those opportunities. He was not—he was not forthcoming
       with respect to his answers once all of this started to come to official attention.
       ....
       I have nothing that suggests that Mr. Smith wouldn’t have sexual interest in such a
       young woman.
                I mean, given his age and given apparently the reason of wellness for a long
       time, I’m reluctant to slam him up for another ten years in jail, or thereabouts. But
       this is a serious thing and it seems to me that somewhere in the last year he just got
       the idea that none of this really mattered any more. He quit making the payments
       he was supposed to make. He stopped following the rules. To the extent they
       offered him additional stuff, he’s like, hey, I got my chaperone deal and I’m fine
       with that and I don’t care about the rest of it. That’s the impression I’m getting.
       We’re trying to keep him out of trouble because if he gets another one of these
       things, he’s looking at life in prison.
Verbatim Report of Proceedings (VRP) (Mar. 30, 2015) at 14-16.

       The superior court found that Smith committed the violations “based upon [his] stipulation

and waiver of his right to confront witnesses at the revocation hearing.” CP at 126. The superior

court revoked Smith’s SSOSA sentence and imposed a sentence of “130 m[onths], [with] credit



                                                 6
No 47399-2-II


for 12 m[onths] in [Pierce County Jail], [and] any other credit to be calculated by [the] DOC.” CP

at 126. Smith appeals.

                                            ANALYSIS

                                     I. STANDARD OF REVIEW

       We review a superior court’s decision to revoke a SSOSA sentence for an abuse of

discretion. State v. McCormick, 166 Wash. 2d 689, 705-06, 213 P.3d 32 (2009). An abuse of

discretion occurs only when the decision of the court is “‘manifestly unreasonable, or exercised

on untenable grounds, or for untenable reasons.’” McCormick, 166 Wash. 2d at 706 (quoting State

ex rel. Carroll v. Junker, 79 Wash. 2d 12, 26, 482 P.2d 775 (1971)).

       “‘A decision is based on untenable grounds or made for untenable reasons if it rests on

facts unsupported in the record.’” State v. Hampton, 184 Wash. 2d 656, 670, 361 P.3d 734 (2015)

(internal quotation marks omitted) (quoting State v. Rohrich, 149 Wash. 2d 647, 654, 71 P.3d 638

(2003), cert. denied, 136 S. Ct. 1718 (2016)). “‘A decision is manifestly unreasonable if the court

. . . adopts a view that no reasonable person would take, and arrives at a decision outside the range

of acceptable choices.’” Hampton, 184 Wash. 2d at 670-71 (internal quotation marks omitted)

(quoting Rohrich, 149 Wash. 2d at 654). The imposition of an unconstitutional condition is

manifestly unreasonable. State v. Valencia, 169 Wash. 2d 782, 791-92, 239 P.3d 1059, (2010).

                            II. REVOCATION OF THE SSOSA SENTENCE

       Smith argues that the superior court abused its discretion when it revoked the SSOSA

sentence rather than imposing probation sanctions without considering the treatment provider’s

letter, the supervisory documents, or Wheeler’s statement that she believed it was okay for Smith

to be around her 17-year-old daughter because she was his chaperone. We disagree.



                                                 7
No 47399-2-II


       A first-time sex offender may be eligible for a SSOSA sentence if he or she has been

convicted of an eligible sex offense or resulting from a guilty plea, and as part of his or her plea of

guilty, voluntarily and affirmatively admits that he or she committed all of the elements of the

crime. RCW 9.94A.670(2)(a). If the offender is eligible for SSOSA and the sentence imposed is

less than 11 years, the superior court may suspend the execution of the offender’s sentence. RCW

9.94A.670(4).

       “The court may revoke the suspended sentence at any time during the period of community

custody and order execution of the sentence if . . . the offender violates the conditions of the

suspended sentence.” RCW 9.94A.670(11). The State need not prove that the defendant violated

his or her SSOSA conditions “‘beyond a reasonable doubt but only must reasonably satisfy the

court the breach of condition occurred.’” State v. Ramirez, 140 Wash. App. 278, 290, 165 P.3d 61

(2007) (internal quotation marks omitted) (quoting State v. Badger, 64 Wash. App. 904, 908, 827
P.2d 318 (1992)).

       Although Smith concedes that he violated his SSOSA sentence, he complains that the

superior court failed to consider his treatment provider’s letter, the supervisory documents, or

Wheeler’s statement. However, there is no indication in the record that the superior court did not

consider all relevant information. Rather, the record shows that in revoking the SSOSA sentence,

the superior court considered the treatment provider’s letter, the supervisory documents, Wheeler’s

statement, Smith’s polygraph results, and stated that “[Smith] was offered certain opportunities to

have safety plans for other kinds of more expanded, if you will, contacts, declined those

opportunities.” VRP (Mar. 30, 2015) at 14. Smith does not provide any citation to the record to

indicate that these documents were not included in the attachments provided to the court. Because



                                                  8
No 47399-2-II


Smith violated the conditions of his SSOSA sentence, we hold that the superior court did not abuse

its discretion when it revoked Smith’s SSOSA sentence.

                             III. COMMUNITY CUSTODY CONDITION

       Smith argues that the community custody condition prohibiting him from possessing or

perusing pornography as defined by the treatment provider, is unconstitutionally vague. We

disagree.

       The vagueness doctrine arises under the due process clauses in both the U.S. Constitution

and our state constitution. U.S. CONST. amend. XIV, § 1; CONST. art. I, § 3. It has two purposes:

(1) to provide the public with adequate notice of what conduct is proscribed and (2) to protect the

public from arbitrary ad hoc enforcement. State v. Sansone, 127 Wash. App. 630, 638, 111 P.3d
1251 (2005). However, “‘the constitution does not require impossible standards of specificity or

mathematical certainty because some degree of vagueness is inherent in the use of our language.’”

Sansone, 127 Wash. App. at 639 (internal quotation marks omitted) (quoting State v. Riles, 135
Wash. 2d 326, 348, 957 P.2d 655 (1998)). A defendant’s First Amendment right “‘may be restricted

if reasonably necessary to accomplish the essential needs of the state and public order.’” State v.

Bahl, 164 Wash. 2d 739, 757, 193 P.3d 678 (2008) (internal quotation marks omitted) (quoting State

v. Riley, 121 Wash. 2d 22, 37, 846 P.2d 1365 (1993)). A superior court may impose “[c]rime-related

prohibitions” as conditions of a sentence. RCW 9.94A.670(6)(a).

       Conditions    restricting   accessing   or   possessing   “pornography”     are   generally

unconstitutionally vague. Bahl, 164 Wash. 2d at 758. An unconstitutionally vague condition cannot

be cured by allowing the probation officer an unfettered power of interpretation, as this would

create one of the very problems against which the vagueness doctrine is meant to protect, i.e., the



                                                9
No 47399-2-II


delegation of “‘basic policy matters to policemen . . . for resolution on an ad hoc and subjective

basis.’” Sansone, 127 Wash. App. at 642 (alteration in original, internal quotation marks omitted)

(quoting United States v. Loy, 237 F.3d 251, 266 (3rd Cir. 2001)).

       In Sansone, Division One of this court held that the delegation to the defendant’s CCO to

define pornography was improper because “definition of pornography was not an administrative

detail that could be properly delegated to the CCO.” Sansone, 127 Wash. App. at 642. Specifically,

the Sansone court held that delegation was improper because “there were several definitions of

pornography given during the proceedings.” Sansone, 127 Wash. App. at 642. The Sansone court

highlighted that

       Sansone cannot ascertain if materials are pornographic without showing them to
       the probation officer to obtain a determination, which itself exposes him to risk of
       violation. This is illustrated by the fact that Sansone was detained and punished for
       having violated the condition that he not possess pornography, despite the fact that
       the State conceded at the hearing that the materials he had were not pornographic.

Sansone, 127 Wash. App. at 639.

       The Sansone court did, however, state that delegation to a therapist as a part of treatment

may be permissible:

              We note that our holding is limited to the circumstances at hand. A
       delegation would not necessarily be improper if Sansone were in treatment and the
       sentencing court had delegated to the therapist to decide what types of materials
       Sansone could have. In such a circumstance, the prohibition is not necessarily
       static—it is a prohibition that might change as the probationer’s treatment
       progressed, and is thus best left to the discretion of the therapist.

Sansone, 127 Wash. App. at 643.




                                                10
No 47399-2-II


       In Bahl, the defendant was convicted of second degree rape and first degree burglary, the

court also imposed a mandatory life term of community custody, which required that Bahl was not

to “possess or access pornographic materials, as directed by the supervising [CCO]” or “possess

or control sexual stimulus material for [his] particular deviancy as defined by the supervising

[CCO] and therapist except as provided for therapeutic purposes.” Bahl, 164 Wash. 2d at 743.

       With respect to the condition that Bahl not possess or access pornographic materials, as

directed by the supervising CCO, our supreme court reinforced the Sansone holding and stated

that

       the restriction on accessing or possessing pornographic materials is
       unconstitutionally vague. The fact that the condition provides that Bahl’s
       community corrections officer can direct what falls within the condition only makes
       the vagueness problem more apparent, since it virtually acknowledges that on its
       face it does not provide ascertainable standards for enforcement.

Bahl, 164 Wash. 2d at 758. However, with respect to the condition that Bahl not possess or control

sexual stimulus material for his particular deviancy as defined by the supervising CCO and

therapist except as provided for therapeutic purposes, the Bahl court stated,

       The sexual stimulus material must be for his deviancy. The condition cannot
       identify materials that might be sexually stimulating for a deviancy when no
       deviancy has been diagnosed.

Bahl, 164 Wash. 2d at 761.

       Unlike the delegation to a CCO in Sansone and Bahl, the superior court here specifically

delegated the determination of what constitutes pornography to Smith’s treatment provider. The

superior court specifically stated that the recommendation of Smith’s psychosexual evaluation and

stated that “[t]he defendant shall not peruse pornography, which shall be defined by the treatment

provider.” CP at 61. Thus, we hold that the community custody condition prohibiting him from



                                                11
No 47399-2-II


possessing or perusing pornography is not unconstitutionally vague because the superior court

delegated the determination of what constitutes pornography to Smith’s treatment provider.

                            IV. STATEMENT OF ADDITIONAL GROUNDS

         In his SAG, Smith claims that he was not given a chance to defend himself and that his

attorney did not call Smith’s sister or niece as witnesses and thus, he claims ineffective assistance

of counsel. His SAG claim fails.

         We review claims of ineffective assistance of counsel de novo. State v. Sutherby, 165
Wash. 2d 870, 883, 204 P.3d 916 (2009). To prevail on a claim of ineffective assistance of counsel,

Smith must show both that (1) defense counsel’s representation was deficient and (2) the deficient

representation prejudiced the defendant. State v. Grier, 171 Wash. 2d 17, 32–33, 246 P.3d 1260

(2011). Representation is deficient if after considering all the circumstances, the performance falls

“‘below an objective standard of reasonableness.’” Grier, 171 Wash. 2d at 33 (quoting Strickland v.

Washington, 466 U.S. 668, 688, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)). Prejudice exists if there

is a reasonable probability that except for counsel’s errors, the result of the proceeding would have

differed. Grier, 171 Wash. 2d at 34.

         As to his first claim that he was not given a chance to defend himself, Smith’s claim fails

because he relies on matters outside the record. State v. McFarland, 127 Wash. 2d 322, 338, 899
P.2d 1251 (1995). As to his second claim, that his attorney intended to have certain witnesses but

did not call them, Smith fails to show that but for his counsel’s decision, the outcome of the

revocation hearing would have been different. Thus, he fails to show prejudice, and his claims

fails.




                                                 12
No 47399-2-II


                                          CONCLUSION

        We hold that superior court did not abuse its discretion when it revoked Smith’s SSOSA

sentence and affirm. We also hold that the community custody condition prohibiting him from

possessing or perusing pornography is not unconstitutionally vague because the superior court

properly delegated the determination of what constitutes pornography to Smith’s treatment

provider, and that his claim of ineffective assistance of counsel fails.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                      SUTTON, J.
 We concur:



 LEE, P.J.




 MELNICK, J.




                                                 13